Opinion by
Me. Justice Fell,
The finding of the court that the release signed by the appellee in 1876 in which she acknowledged in full the receipt of her share of her father’s estate, was not under the facts developed at the hearing conclusive against her, should not be disturbed. It is fully sustained by the very able opinion filed by the learned president judge of the orphans’ court. But we are unable to see upon what ground the appellant was denied credit for $1,000, the value of the realty in Ohio which the appellee received from her brother, Herman Fischer. He was one of the executors, and conveyed to her the real estate at a price agreed *188upon by them in part payment of her distributive share. The conclusion which we have reached upon this subject, differing from that of the orphans’ court, is not one which depends upon the credibility of witnesses or the weight to be given to conflicting testimony. The testimony is all one way, and is given by the appellee herself. She testified: “ My brother, you know, was an executor and he gave me that property in Ohio for $1,000 of my father’s estate, he allowed it on my father’s estate. I accepted it as a payment on account, I was agreed, I was satisfied what I got, for I had to take what I got. I got the property of $1,000 and got $225 in cash; my husband got the cash. .... I said to him what is in black and white what my father left me I want, I want my share. It was then this question arose about the house and lot. It is no farm. My brother turned that over to me and gave me a deed for it. I went there I think in 1862. My brother said he gave me the property for $1,000. My brother he never gave me any money at all he gave me this house and lot, and the other executor gave me $225.” This testimony was given by the appellee, and was the only testimony upon the subject; it was not qualified or explained in any way.
That the real estate transferred was the individual property of Herman Fischer, which he took at the appraisement, does not affect the matter. He was one of the executors, although not the active one, and the transfer was in part payment of the legacy. The claim of the appellee was as fully discharged as if he had used his own money instead of the real estate in paying the legacy. As the appraised value of the real estate transferred was charged against his distributive share, it may be that he has a claim against his coexecutor. We find no evidence that the payment failed because Fischer was unable to make a good title. He assumed to take title under the will, and conveyed by deed to his sister, and she sold it to the present owner. It may be that at that time, and until the death of the widow, Fischer had not a marketable title, but no question as to the title was ever raised by the parties in interest. Good or bad they have been satisfied with it.
By crediting the accountant with $1,000, the value of the real estate, the balance due Helena Weber is reduced to $174.21 with interest from July 1,1876. As so modified the decree is affirmed.